 In the Matter of WILSON & Co., INC.,' EMPLOYERandCHAUFFEURS,TEAMSTERS & HELPERS LOCAL No. 238, AFFILIATED WITH THE INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN & HELPERSOF AMERICA, A. F. OF L., PETITIONERCaseNo. 18-RC-175.-Decided November22, 1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearing offi-cer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.The labor organization involved claims to represent employees ofthe Employer.Upon the entire record in this case, the Board finds that no questionaffecting commerce exists concerning the representation of employeesof the Employer, within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act, for the following reasons:The Petitioner seeks a unit composed of the garage employees ofthe Employer, including one wash man, one grease man, and threemechanics.The Employer contends that the unit sought is inappro-priate, particularly in view of the previous bargaining history betweenthe Employer and the United Packinghouse Workers of America,C. I. 0., in which the latter union has represented all the productionand maintenance employees of the Employer, including the garage1 The name of the Employer appears as amended at the hearing.*Chairman Herzog andMembers Houston andMurdock.80 N. L. R. B., No. 93.560 WILSON & CO., INC.561employees.For the reasons stated in theMatter of Gulf Oil Corpo-ration,79 N. L. R. B. 1274, we find that the employees here in questiondo not constitute a unit appropriate for collective bargaining.2Weshall therefore dismiss the petition herein.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.2Member Houston would grant a "Globe" election here,for the reasons stated in hisdissenting opinion in theG-ulJ Oilcase.He deems himself bound,however,by the majoritydecision in theGulf Oilcase.